Opinión disidente emitida por el
Juez Asociado Señor Martín.
*360San Juan, Puerto Rico, a 15 de febrero de 1980
Disiento. A mi juicio, el aviso de pleito pendiente no es una anotación hecha en virtud de mandamiento judicial, no está sometida al rigor del Art. 388-A de la Ley Hipotecaria, 30 L.P.R.A. see. 703, permanece vigente mientras pendiente permanezca el pleito, y como su duración no tiene límite, no necesita ser prorrogado si el pleito dura más de cuatro años. Por tanto, respetuosamente entiendo que la contienda en que el Tribunal se ha enfrascado en este caso es ilusoria. Explico mi posición.
El aviso de pleito pendiente (lis pendens) tiene acceso a los libros del Registro de la Propiedad a través del Art. 91 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 455. Tal aviso no ha requerido intervención judicial ya que la disposi-ción citada sólo prescribía que:
“Cuando en una acción que afecte al título o al derecho de posesión de una propiedad inmueble, el demandante al tiempo de presentar la demanda, y el demandado al tiempo de presentar la contestación o en cualquier tiempo después, pidieren se declare que lo que se reclama es suyo, podrán presentar para su anotación al registrador del distrito en que radicare la propiedad o parte de ella un aviso de la cuestión litigiosa pendiente, el cual contendrá los nombres y apellidos de las partes, el objeto de la demanda o contestación, y la descripción de la propiedad en litigio. Sólo desde el día de la presentación del aviso para ser anotado se considerará que el comprador o la persona que adquiera un gravamen sobre la propiedad litigiosa, tiene conocimiento, para los efectos legales, de la acción pendiente contra las partes designadas por sus nombres verdaderos.”
Al respecto, hemos resuelto que la certificación de copia de una demanda expedida a los efectos de la anotación de un lis pendens no es un documento expedido por la autoridad judicial. Calderón v. Registrador, 46 D.P.R. 778 (1934). Asimismo, ha quedado establecido que el citado Art. 91 dispone que los terceros adquirentes de los bienes litigiosos sobre los cuales se ha anotado un lis pendens tienen conoci-miento, para los efectos legales, de la acción pendiente y no *361pueden alegar su condición de tercero. Véase Pueblo v. The Fajardo Sugar Co. of P.R., 51 D.P.R. 893, 897 (1937).
Lo que constituye una acción pendiente estuvo definido en el Código de Enjuiciamiento Civil hasta el 1958 cuando se aprobaron las Reglas de Procedimiento Civil. Por virtud de las mismas quedó derogada la disposición que contenía la definición aludida, que rezaba así:
“Un pleito se considera pendiente desde que principia hasta su resolución final en apelación, o hasta que haya expirado el tiempo para interponer el recurso de apelación, a menos que se haya cumplido el fallo con anterioridad.” Art. 348, 32 L.P.R.A. see. 1515.
No obstante la derogación de la citada definición de pleito pendiente, es forzoso concluir que su alcance legal no es susceptible de variación. Estando en vigor la citada definición del Art. 348 resolvimos que una interpretación de los Arts. 91 y 348 conjuntamente quería decir que una acción estaba pendiente hasta que se dictara una sentencia que fuera inapelable, por lo que el aviso debía permanecer hasta que no hubiera posibilidad de que se dictara una sentencia a favor del demandante. Morales v. Cruz Vélez, 36 D.P.R. 242 (1927).(1) La intención del legislador al permitir la anotación de lis pendens durante la pendencia del procedimiento no pudo ser otro que ofrecer una garantía a la parte que solicitara la anotación al efecto de que los terceros quedaren avisados mientras durare el pleito.
Distinto es el procedimiento que rige aquellas anotaciones cuya génesis se predica en la legislación registral. En el Código Hipotecario, se establece el mecanismo formal que habrá de regir sobre las anotaciones preventivas. Aquellas que se relacionan con demandas de propiedad de bienes inmuebles, o con la constitución, declaración, modificación o *362extinción de cualquier derecho real, 30 L.P.R.A. secs. 91-92, tendrán acceso al Registro de la Propiedad sólo en virtud de mandamiento judicial. 30 L.P.R.A. see. 971.(2) Estas anota-ciones preventivas de la Ley Hipotecaria pueden ser cancela-das a instancia de parte si tienen más de cuatro años de anotadas y no hubieren sido prorrogadas por orden de la corte en que pendiere el caso, por justa causa. 30 L.P.R.A. see. 703. El procedimiento pues que ha de seguirse respecto a la anotación preventiva está expresamente prescrito en la ley. Por ello, el interesado no puede prorrogar el término de cuatro años dispuesto por ley sin haberla justificado ante el tribunal.
Cuando el tribunal se demora en proveer con respecto a solicitudes para prorrogar anotaciones de demanda y vence el plazo de cuatro años de vigencia de las mismas, podrían suscitarse problemas. Sin embargo, ello no es pertinente en el caso de avisos de pleito pendiente pues éstas subsisten, sin más, mientras subsista el pleito.(3)
El tratamiento distinto que señalamos es lógico pues, como sabemos, la anotación de pleito pendiente creada por la legislación procesal es una nota marginal que sólo tiene el efecto de notificar a cualquier comprador o adquirente de gravamen de la pendencia de un litigio acerca del título o posesión del inmueble, y que nunca puede convertirse en inscripción, mientras que la anotación de demanda, de estirpe registral, es un asiento principal que puede conver-*363tirse en inscripción y cuya permanencia en los libros del registro debe tratarse con mucha más cautela.(4) Martínez v. Registrador, 101 D.P.R. 308, 312 (1973); Padilla v. Registrador, 39 D.P.R. 532, 541 (1929). Véanse además Zapatas. Registrador, 40 D.P.R. 564 (1930); Velazquez v. El Registrador, 27 D.P.R. 268 (1919).
Conviene puntualizar antes de concluir, que el momento en que entre en vigor la nueva legislación hipotecaria, puede representar cambios significativos en cuanto al tratamiento jurídico que debe concedérsele al aviso de litispendencia. Ello, naturalmente, es materia que no debe adelantarse aún.(5)
Considerando, pues, que el aviso de litispendencia que se ha obtenido en el caso de autos conserva aún todos sus efectos; que el Registrador en su nota así lo reconoció expresamente; y que la naturaleza del aviso hace innecesario considerar que éste sea prorrogado, confirmaría la nota recurrida.
*364-0-

(1) En Cruz Vélez, supra, la demandante al radicar su demanda obtuvo un aviso de lis pendens en el Registro de la Propiedad. El tribunal de instancia declaró la demanda sin lugar, sentencia que fue confirmada por este Tribunal. Estando una apelación pendiente ante la Corte de Circuito federal el demandado solicitó y obtuvo del tribunal de instancia orden de cancelación de los avisos de lis pendens, cuya orden revocamos.


(2) A pesar de que tanto las anotaciones preventivas como el aviso de lis pendens persiguen objetivos similares, ambas pueden subsistir independientemente la una de la otra, por lo que la parte interesada puede optar por seguir cualquiera de los dos procedimientos. Véase Martínez v. Registrador, 101 D.P.R. 308, 311 (1973).


(3) En un recurso adecuado pueden discutirse también las interrogantes de índole constitucional que con relación a los avisos de litispendencia, levanta la opinión disidente del Juez Asociado Señor Díaz Cruz. No obstante, conviene señalar la posibilidad de que el argumento quedara dilucidado al aprobarse las Reglas de Procedimiento Civil de 1979. Estúdiese particularmente la interacción entre las Reglas 56.1, 56.2 y 56.3 y la Regla 56.7. Véase además B. M. González Alegre, Los procedimientos judiciales de la Ley Hipotecaria, 3ra ed., Barcelona, 1958, págs. 66-67.


(4) Aguilar v. Registrador, 57 D.P.R. 610 (1940) ignora esta fundamental y destacada diferencia y debe ser revocado.


(5) Nótese, sin embargo, que tanto en Padilla v. Registrador, supra, como en Martínez v. Registrador, supra, señalamos como una de las diferencias funda-mentales entre el aviso de pleito pendiente y la anotación preventiva de demanda de propiedad, que para ésta “se requiere que la demanda lo sea de propiedad o de cualquier derecho real” mientras que para aquél basta con que la “acción... afecte al título o derecho de posesión, sin que pueda precisarse el exacto sentido del verbo ‘afectar’, ni la época o tiempo a que el artículo se refiere”. Padilla v. Registrador, a la pág. 539. No obstante, el Art. 112 de la nueva Ley Hipotecaria y del Registro de la Propiedad dispone que puede pedir anotación preventiva de sus derechos no sólo “[el] que reclamare en juicio la propiedad de bienes inmuebles o la constitución, modificación o extinción de cualquier derecho”, sino que también aquél “que reclamare en alguna acción que afecte al título de propiedad inmueble, o sobre la validez y eficacia, o invalidez o ineficacia, del título o títulos referentes a la adquisición, constitución, declaración, modificación o extinción de los precitados derechos”. (Bastardillas nuestras.) Así pues, nuevamente surgen interrogantes en torno a qué relación deberá guardar el Art. 112 de la ley registral con la Regla 56.7 de Procedimiento Civil. Véase D. Martínez Irizarry y H. Brau del Toro, Ponencia en torno al P. del S. 792 ante Comisiones de lo Jurídico del Senado y de la Cámara de Representantes de Puerto Rico, 3 de abril de 1979, pág. 7.